I think the judgment should be reversed and the case dismissed.
This case has been here once before. At its original trial, the court granted a motion for a directed verdict in favor of the defendant. This court reversed and remanded the case for a new trial, its opinion being reported at 202 Ark. 736, 151 S.W.2d 996. There has been no substantial change in the testimony.
In my opinion, the original decision was wrong and the testimony then before the court, and now before the court, showed that the plaintiff had no cause of action.
The decision of the court on this appeal is that by reason of the doctrine of "the law of the case," we are bound to affirm the judgment, even though we may think there is no liability. In my opinion, this doctrine is wrong and is based upon an erroneous conception of the functions of a court. It is not the function of a court to make a binding adjudication between the parties that party "A" is entitled to have his rights determined under one or another of many different rules of law. The function of a court is to adjudge that one party is entitled to recover a definite sum of money from another, or is entitled to have a contract specifically performed, or is entitled to a certain injunction, or is entitled to a definite relief of some sort that courts have been accustomed to give. A party comes into court complaining that certain of his rights have been violated. It the court  finds this to be true, the function of the court is to create and give him another right in lieu of the right which has been violated — to give him relief, not to give him a rule of law. If the court finds that no right has been violated, then it is the function of the court to determine that the complaining party is not entitled to the new right which he seeks. It is not, and never has *Page 188 
been, a proper function of the court to adjudicate in a manner binding either upon the parties or itself, that one party has a vested right in any particular rule of law or in any particular mistake that has been made by the courts. Every question of law or of fact, which the court may consider in arriving at its final conclusion as to whether it should or should not give to the complaining party the new right which he seeks, should be open for examination and re-examination until the final act of judgment has been completed — until the court gives or denies the relief which is asked.
Courts are naturally disinclined to re-examine questions which they have once passed upon in the particular case before them, and consequently there are many decisions to the effect that such a question had been previously passed upon by the court in the case then before it and would not be re-examined. I think that the doctrine of "the law of the case" arose out of the desire of digesters to find some pigeon-hole in which such remarks of the courts could be indexed or digested. There is no sound reason why any question before the court in any controversy before it should not be open for re-examination at any time before the final act of judgment.
If I am correct in my belief that the evidence on this trial fails to show, as I think the same evidence failed to show on the first trial, that the plaintiff had any right to recover from the defendant, then the defendant is being mulcted in damages, not because the defendant has injured the plaintiff but simply because this court made a mistake when this case was first before it. Such a result can be defended before lawyers on the basis of precedent, but it cannot be defended before anyone else.
It would, of course, increase the difficulties of the trial courts if the procedure here advocated were followed, but that is not a valid excuse for the existence of the doctrine of "the law of the case." Courts exist that justice may be done, no matter how difficult the process may be.
I think the judgment should be reversed and the case dismissed. *Page 189